 486DECISIONSOF NATIONAL LABOR RELATIONS BOARDSouthwest Gas Corporation and Laborers'Internation-al Union of North America,Local 1234,AFL-CIO,Petitioner.Case -31-RC-2103October 4, 1972DECISION ON REVIEW AND DIRECTION OFELECTIONBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn July 5, 1972, the Regional Director for Region31 issued his Decision and Order in the above-entitledproceeding, in which he found inappropriate the re-quested unit confined in scope to employees in theEmployer's Southern California Division. Thereafter,in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, thePetitioner filed a timely request for review of the Re-gional Director's Decision, on the ground that theRegional Director departed from officially reportedprecedent.The National Labor Relations Board, by tel-egraphic order dated August 9, 1972, granted the re-quest for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under review andmakes the following findings:The Petitioner contends that the Regional Direc-tor, in denying the request for a unit confined to oneof the Employer's three retail gas distribution divi-sions,erroneously distinguishedUnited Gas.'The Employer is a public utility engaged in theretail sale of natural gas in the Southwestern UnitedStates. It has its headquarters in Las Vegas, Nevada,and has subdivided its operations into three adminis-trative divisions: Southern California, Nevada, andArizona. The Southern California Division obtains itsnatural gas from Pacific Gas and Electric Companyat a delivery point in southern California. The Ne-vada and Arizona Divisions obtain their natural gasfrom El Paso Gas Company.The Employer's Las Vegas main office performsthe following functions for the entire system: billing,general accounting, recordkeeping, accounts receiva-ble, payroll, collections, administrative services, in-surance, and customer relations. It also establishesmarketing policies and design engineer and construc-tion standards. Items of equipment whose cost is overl 190 NLRB No. 123$100 are purchased centrally and shipped by the man-ufacturer directly to the division. Las Vegas personnelvisit the divisions and retrain employees if a new tech-nique is to be instituted.Each division is administered by its own divisionmanager and has its own supervisory hiearchy. TheSouthern California Division has a complete staff ofconstruction, customer service, office,sales, engineer-ing, warehouse, and meter reader employees. The di-vision managers make decisions to hire and disciplinetheir own employees. However, except inemergen-cies,all hiring requires the ultimate approval of theLas Vegas office. The divisions have different salarylevels for the same job classifications,as salaries arebased on the division's cost of living index. All em-ployees havesimilarfringe benefits. If a division man-ager needs additional employees in a particular jobclassification, he requests of the Las Vegas office, andinmost instances is granted, the permission to hirethem. The record is unclear as to whether the divisionmanager can discharge employees without Las Vegasapproval. Efficiency tests, although developed by LasVegas, are given to employees by the divisions.The Employer fills job vacancies on the basis ofsystemwide job bidding. When a vacancy occurs inany division the information is sent to the other twodivisions and all employees then have an opportunityto bid on the vacancy. Of the Southern CaliforniaDivision's 62 employees, 13 have transferred or bidinto the division. Temporaryassignmentsbetween di-visions are limited to emergencies or unusually largepromotional campaigns. Since January 1971, therehave been two such emergencies. The record does notcontain evidence of any other instances of temporarytransfers.Contrary to the Regional Director, we find thatUnited Gasis controlling herein. In so concluding werely especially on the facts that the employees in therequested unit constitute a separate administrativesubdivision of the Employer's retail natural gas sys-tem, that the division managers have a substantialdegree of autonomy in controlling the day-to-day op-erations of the division, that there is a lack of tempo-rary interchange of employees except foremergencies,and that there is no recent history of bargaining on abroader basis 2 and no union seeks to represent a sys-temwide unit. Moreover, there is no indication that awork stoppage in one division would have a substan-tial impact on the operations of the other divisionsdue to the Southern California Division's completestaff and its separate source of natural gas.2 The Regional Directornoted that there is an apparenthistoryof collec-tive bargaining; the recordindicatesthat, in a colloquybetween the attorneysfor theparties and the Hearing Officer,the Employer's attorney stated thatthere has been bargaining on a companywide basisby anassociation, but wasunable to answer the Hearing Officer's question on when the bargainingoccurred.199 NLRB No. 77 SOUTHWEST GAS CORPORATIONAccordingly, we find that following employees ofthe Employer have a sufficient community of interestto constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of 9(b) of theAct:All employees of the Employer employed at its487Southern California Division, excluding officeclerical employees, guards, watchmen, profes-sional employees and supervisors as defined inthe Act.[Direction of election andExcelsiorfootnoteomitted from publication.]